department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date cc dom it a wta-n-101105-00 uilc memorandum for thomas w wilson jr assistant_commissioner examination from lewis j fernandez deputy assistant chief_counsel income_tax accounting subject taxability of reimbursements for local transportation_expenses this chief_counsel_advice is in response to your memorandum to judith dunn associate chief_counsel domestic dated date concerning daily transportation_expenses and may be shared with field offices we have attached an outline with an accompanying chart that provides a general overview of the proper application of revrul_99_7 1999_5_irb_4 in determining whether an employer’s reimbursement of certain employee transportation_expenses is includible in the employee’s gross_income and whether the payment is subject_to employment_taxes if paid under an arrangement that otherwise meets the accountable_plan requirements this memorandum including the attachments is for your general information and is advisory only it is not intended to be conclusive as to the tax consequences for any specific taxpayer if we can be of further assistance please contact george baker at attachments daily transportation_expenses this outline discusses the deductibility of daily transportation_expenses of certain employees under revrul_99_7 i r b it addresses situations frequently encountered by employers that reimburse travel and transportation_expenses it addresses daily transportation_expenses only in situations in which the employee has a regular work location away from the residence such as an office of the employer where the employee regularly works and not merely an assigned post of duty and the employee does not use the residence as a work location this outline does not discuss overnight travel_expenses which are governed by revrul_93_86 c b this outline is for your general information and is advisory only it is not intended to be conclusive as to the tax consequences for any specific taxpayer legal background an employer’s payments to employees generally are included in the employee’s gross_income and are treated as wages subject_to employment_taxes however if an employer reimburses deductible business_expenses and meets the other requirements for an accountable_plan the reimbursement is not wages includible in income or subject_to employment_taxes transportation_expenses incurred by an employee in going directly from one work location of an employer away from the employee’s residence to another work location of the same employer are always deductible business_expenses in general daily transportation_expenses incurred in going between an employee’s residence and a work location are nondeductible commuting expenses however revrul_99_7 provides an exception to this general_rule for an employee who in working for an employer has one or more regular work locations away from the employee’s residence daily transportation_expenses incurred in going between the employee’s residence and a temporary_work_location for the employer are deductible business_expenses revrul_99_7 establishes three rules for determining whether a work location is a temporary_work_location for these purposes if employment at a work location is realistically expected to last and does in fact last for year or less the employment is temporary in the absence of facts and circumstances indicating otherwise if employment at a work location is realistically expected to last for more than year or there is no realistic expectation that the employment will last for year or less the employment is not temporary regardless of whether it actually exceed sec_1 year if employment at a work location initially is realistically expected to last for year or less but at some later date the employment is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the realistic expectation changes and will be treated as not temporary after that date scenarios now we will address how revrul_99_7 applies in some frequently encountered situations the responses depend on our assumption that each employee has a regular work location away from the residence ie a location at which the employee works or performs services on a regular basis and which is not merely an assigned post of duty these scenarios do not address whether an employer reimbursing these expenses meets the regulatory accountable_plan requirements scenario employee brown has been assigned to perform services at the office of a client of employer x and the assignment is expected to be completed in approximately months employee brown plans to spend approximately percent of his total available time on site employment at the client’s office is not realistically expected to last for year or less and therefore the client’s office is not a temporary_work_location employee brown’s expenses_incurred in going between his residence and the client’s office are nondeductible commuting expenses any reimbursements of these expenses are wages includible in income scenario employee green has been assigned to oversee separate teams of employees with each team assigned to perform services on site for a different client of employer x each of the projects is planned to be completed within or months and the starting date for each project will be staggered or months to give employee green time to complete the planning of each project before he begins the next during these planning phases he will spend essentially all of his available time at the project site after the planning phase his time will be divided approximately equally between the cases spending to days at a time on site for each the set of projects will be completed within an overall time frame of to months employment at each of the work locations is realistically expected to last for year or less therefore the offices of employer x’s clients are temporary work locations unless and until the realistic expectation changes employee green’s expenses_incurred in going between his residence and these clients’ offices are deductible business_expenses scenario same facts as in scenario but employee green will work with smaller teams because he will be more involved in the day-to-day work at the site he will divide his time approximately equally among the projects each of the projects is expected to take one and a half years to complete employment at each of the work locations is not realistically expected to last for year or less and therefore the clients’ offices are not temporary work locations employee green’s expenses_incurred in going between his residence and these clients’ offices are nondeductible commuting expenses any reimbursements of these expenses are wages includible in income scenario employee white routinely carries an inventory of projects at a time for employer x’s clients each project can be completed with the application of to staff days since each project is budgeted to require to months employee white will work for a few days each month on site on each project she first performs planning activities and she may ask the client for further information while waiting for responses she works on other projects after counting additional time to develop and research complex issues with respect to the client and to meet with the client she is frequently assigned to each project for years employment at each of the work locations is not realistically expected to last for year or less and therefore the clients’ offices are not temporary work locations employee white’s expenses_incurred in going between her residence and these clients’ offices are nondeductible commuting expenses any reimbursements of these expenses are wages includible in income scenario employee gray is a technical specialist and she is used on site either in a consulting role for smaller projects or as a team member for larger projects she generally spends to days per year on the larger projects with an estimated cycle time from beginning to end of to months the balance of her available time is spent on smaller cases and this may be spent on site or in her office with respect to those projects at which employment is realistically expected to last for year or less the clients’ offices are temporary work locations unless and until the realistic expectation changes employee gray’s expenses of going between her residence and these offices are deductible business_expenses with respect to those projects at which employment is not realistically expected to last for year or less the clients’ offices are not temporary work locations employee gray’s expenses_incurred in going between her residence and these clients’ offices are nondeductible commuting expenses any reimbursements of these expenses are wages includible in income scenario employee blue is assigned to projects each of which is expected to last for more than year during the course of the year three of the projects are unexpectedly completed because employment at each of the work locations is expected to last for more than year employment at each of the locations is not temporary this is the case regardless of whether employment actually exceed sec_1 year thus the fact that three of the assignments actually lasted for year or less does not change this result employee blue’s expenses of going between her residence and these locations are nondeductible commuting expenses any reimbursements of these expenses are wages includible in income scenario employee orange is given a 6-month assignment on a long-term project and more than a year after completing the 6-month assignment he is unexpectedly reassigned to the project for a 7-month period since the initial 6-month assignment is realistically expected to last for year or less the employee’s employment with respect to that phase of the project is temporary employee orange’s expenses of going between his residence and this location are deductible business_expenses there is no general irs guidance with respect to how significant a break must be following a period of temporary employment for a reassignment to the same work location to be considered a separate period of employment that will restart the clock on the 1-year limitation however a break exceeding year is clearly significant enough to restart the clock when employee orange begins the 7-month reassignment employee orange’s expenses of going between his residence and this location are deductible business_expenses since the reassignment is realistically expected to last for year or less scenario employee black is assigned to perform services at a client’s office for a period exceeding year and employer x pays a mileage_allowance based on the lesser_of the distance from the residence to the assignment or the distance from the employee’s regular office to the assignment employment at the client’s office is not realistically expected to last for year or less and therefore the client’s office is not a temporary_work_location the employee’s expenses_incurred in going between his residence and this client’s office are nondeductible commuting expenses any reimbursements of these expenses are wages includible in income_tax treatment of reimbursed transportation_expenses use this chart to help you determine whether or not reimbursements of certain employee transportation_expenses may be excluded from income and employment_taxes if paid under an arrangement that otherwise meets the accountable_plan requirements important this chart only applies if the employee has a regular work location away from the residence and not merely an assigned post of duty also for purposes of this chart the term worksite does not include the employee’s residence for further guidance see revrul_99_7 reimbursed expenses non-overnight trips to a worksite - revrul_99_7 cid year year transportation mileage rate or actual expenses parking tolls other transportation not includible in employee’s income and not subject_to employment_taxes because a deductible expense is paid under an accountable_plan this applies to both worksite-worksite and worksite-residence transportation expense reimbursements worksite-residence transportation expense reimbursements are fully includible in employee’s income and subject_to employment_taxes worksite-worksite transportation expense reimbursements are not includible in employee’s income and not subject_to employment_taxes because a deductible expense is paid under an accountable_plan meals and incidentals m ie rate or actual expenses lodging actual expenses lodging taxes if reimbursed then fully includible in employee’s income and subject_to employment_taxes if reimbursed then fully includible in employee’s income and subject_to employment_taxes
